Fourth Court of Appeals
                               San Antonio, Texas
                                     January 18, 2019

                                   No. 04-18-00881-CV

                            THE CITY OF SAN ANTONIO,
                                     Appellant

                                            v.

                                    Elena HERRERA,
                                         Appellee

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017-CI-10253
                       Honorable Antonia Arteaga, Judge Presiding


                                     ORDER
    The appellant’s second unopposed motion for extension of time to file brief is hereby
GRANTED. Time is extended to February 5, 2019.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of January, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court